                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

LARRY TARVER, JR.,                                )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )          Case No. 1:18-CV-00281-NCC
                                                  )
TROY SHELLY, et al.,                              )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of Plaintiff’s letter to the Court received

November 19, 2018, which the Court will construe as a pro se complaint. The complaint is

defective because it has not been drafted on the Court’s form. See E.D. Mo. Local Rule 2.06(A).

Additionally, Plaintiff must either pay the filing fee or file a motion to proceed in forma

pauperis. See 28 U.S.C. § 1915(a).

       Because Plaintiff is proceeding pro se, the Court will allow Plaintiff to file an amended

complaint on the Court’s form. Plaintiff has twenty-one days from the date of this Order to file

an amended complaint in accordance with the specific instructions set forth here. All claims in

the action must be included in one, centralized complaint form. See Fed. R. Civ. P. 7(a)(1), 8(a).

       Any claims from the original complaint, supplements, and/or pleadings that are not

included in the amended complaint will be deemed abandoned and will not be considered. See,

e.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th

Cir. 2005). The allegations in the complaint must show how each and every Defendant is

directly responsible for the alleged harms. If Plaintiff wishes to sue Defendants in their

individual capacities, Plaintiff must specifically say so in the amended complaint. If Plaintiff
fails to sue Defendants in their individual capacities, this action may be subject to dismissal. If

Plaintiff fails to file an amended complaint on the Court’s form within twenty-one days and in

compliance with the Court’s instructions, the Court will dismiss this action without prejudice and

without further notice.

         Accordingly,

         IT IS HEREBY ORDERED that the Clerk is directed to mail to Plaintiff a copy of the

Court’s prisoner civil rights complaint form.

         IT IS FURTHER ORDERED that the Clerk is directed to mail to Plaintiff a copy of the

motion to proceed in forma pauperis form for prisoners.

         IT IS FURTHER ORDERED that Plaintiff must file an amended complaint on the

Court’s form within twenty-one (21) days of the date of this Order.

         IT IS FURTHER ORDERED that Plaintiff must either pay the $400 filing fee or

submit a motion to proceed in forma pauperis within twenty-one (21) days of the date of this

Order.

         IT IS FURTHER ORDERED that if Plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice.

         Dated this 28th day of November, 2018.

                                                         /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 -2-
